 



Exhibit 10.3
SECOND AMENDMENT
TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
AND ESCROW INSTRUCTIONS
     THIS SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
AND ESCROW INSTRUCTIONS (this “Second Amendment”) is made and entered into as of
July 7, 2006 by and between GREIT – 525 AND 600 B STREET, LP, a Virginia limited
partnership (“Seller”), and LEGACY PARTNERS REALTY FUND II, LLC, a Delaware
limited liability company (“Buyer”).
WITNESSETH:
     WHEREAS, the parties entered into a Agreement for Purchase and Sale of Real
Property and Escrow Instructions dated May 11, 2006 (as it has been amended, the
“Agreement”) for sale of property located at 600 B Street, San Diego
(“Property”), and
     WHEREAS, the parties desire to modify the Agreement as set forth herein;
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Section 7.2.1 of the Agreement is hereby modified by deleting the phrase
“the date which is twenty (20) business days following the expiration of the
Inspection Period” and replacing it with “July 18, 2006”.
     2. Exhibit I is hereby modified to include as Personal Property the
following, to the extent owned by Seller:
     (a) Access control system (including software and computers), building
office furniture, fixtures and equipment, including six PC’s, printers, file
cabinets, desks, chairs, a large conference room table, black leather chairs,
various artwork, microwave; (b) engineering furniture, tools, and hydraulic man
lift; (c) lobby furniture, including leather chairs; (d) engineer and parking
break room furniture; (e) engineer locker room includes lockers and benches;
(f) furniture, file boxes, computer equipment, building doors and light fixtures
located in storerooms.
     3. This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Amendment may be executed and delivered by
facsimile signature. In the event of any conflict or inconsistency between the
terms of this Amendment and the terms of the Agreement, the terms of this
Amendment shall govern and control. Except as expressly amended hereby, the
Agreement is in full force and effect and the terms and conditions thereof are
ratified and reaffirmed in their entirety.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Seller and Buyer have executed this Second Amendment as of
the date referenced above.
SELLER:
GREIT — 525 AND 600 B STREET, LP,
a Virginia limited partnership

                              By:   GREIT - 525 and 600 B Street GP, LLC,      
      a Virginia limited liability company         Its:   General Partner    
 
                                By:   G REIT, L.P.,                 a Virginia
limited partnership,             Its:   sole member    
 
                                    By:   G REIT, Inc.,                     a
Maryland corporation,                 Its:   General Partner    
 
                       
 
              By:   /s/ Andrea R. Biller    
 
                       
 
              Name:   Andrea R. Biller    
 
              Title:   Executive Vice President    

 



--------------------------------------------------------------------------------



 



BUYER:
LEGACY PARTNERS REALTY FUND II, LLC,
a Delaware limited liability company

              By:   Legacy Partners Investment Management Services, LLC        
a Delaware limited liability company     Its:   Managing Member    
 
           
 
  By:   /s/ Robert F. Phipps    
 
           
 
  Name:   Robert F. Phipps    
 
  Title:   V. P.    

 